Citation Nr: 1044825	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  08-36 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2008, a statement of the case 
was issued in November 2008, and a substantive appeal was 
received in November 2008.   

The Veteran requested a Travel Board hearing.  However, he 
canceled his hearing request by way of an August 2010 
correspondence.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Tinnitus was not manifested during the Veteran's active duty 
service or for many years after service, nor is it otherwise 
related to service.

2.  Bilateral hearing loss was not manifested during the 
Veteran's active duty service or for many years after service, 
nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by the Veteran's 
active duty service, nor may it be presumed to have been incurred 
in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated October 2007.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the appellant has 
not contended otherwise.  

The Board notes that the VA did not provide the Veteran with a VA 
examination for the purposes of determining the etiology of his 
hearing loss and tinnitus.  In light of the holding in McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an 
examination is not required.

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  The standards of McLendon 
are not met in this case.  As hereinafter explained, the Board 
does not find the Veteran's statements regarding hearing loss and 
tinnitus during service and since service to be credible, and 
there is otherwise no persuasive evidence linking the hearing 
loss and tinnitus to service. 

Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for Veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as sensorineural hearing loss, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that that he has suffered from hearing loss 
and tinnitus since service.  In a November 2007 statement, he 
stated that he worked on a flight deck and was exposed to 
constant aircraft noise.  He also stated that for six months, he 
worked in a ship building corps in which he would put supplies on 
the ships and performed maintenance work.  He stated that he had 
no hearing protection.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
veteran is competent to report symptoms that she experiences at 
any time because this requires only personal knowledge as it 
comes to her through her senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr, 21 Vet. App. 303 ("Board may not reject 
as not credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints or 
treatment for the relevant condition or symptoms").  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

Turning to the evidence, the Board first notes that the service 
treatment records fail to reflect any findings attributed to 
hearing loss or tinnitus.  The Veteran's separation examination 
in January 1970 included a normal examination of the ears, and a 
15/15 score on whispered voice test.  The claims file does not 
include any evidence documenting pertinent complaints of tinnitus 
or hearing loss, or medical findings of these disorders, for a 
number of years after service.

An October 2004 statement from Frank B. Little, Jr., M.D. is to 
the effect that the Veteran was seen for tinnitus due to acoustic 
trauma after firing a gun.  An audiogram reportedly showed mild 
to moderate sloping sensorineural hearing loss.  The treatment 
included a suggestion to wear good ear protection when he shoots.  

An August 2006 outpatient treatment report reflects that the 
Veteran complained of tinnitus and swimming of head.  The 
examiner stated that it may be due to the fact that the Veteran 
has fired guns every other day as part of competitive shooting.  
There was no diagnosis made at that time.  A November 2006 
treatment report reflects that the Veteran accidentally shot 
himself while turkey shooting.

The Veteran underwent a private audiological evaluation in 
September 2007.  He reported having tinnitus that sounds like 
crickets in both ears.  He also complained of difficulty hearing.  
He reported a history of noise exposure in the military; and he 
reported that he practices target shooting (while wearing hearing 
protection devices).  Test findings indicated bilateral mild to 
moderately severe, high frequency, sensorineural hearing loss.  

In his May 2008 notice of disagreement, the Veteran stated that 
he did not undergo a hearing test upon discharge from service.    

In his November 2008 substantive appeal, the Veteran stated that 
he did not begin firing guns until the mid 1990s, and that he 
used earplugs and earmuffs.  He contends that the hearing loss 
and tinnitus preceded his post service shooting.  

There is no documentation of hearing loss or tinnitus during 
service.  In fact, whispered voice testing on separation 
examination was reported to be 15/15.  There is otherwise no 
medical evidence of either disorder for many years after service.  
Moreover, the medical evidence does not only no suggest a link to 
service, but it appears to attribute the tinnitus to shooting a 
gun many years after service.  The Board is unable to find any 
medical evidence to link the disorders to service. 

Another avenue to show a link to service is by showing a 
continuity of pertinent symptoms since service.  Even as a 
layperson, the Veteran is competent to show such a continuity in 
this case since both hearing loss and tinnitus are capable of lay 
observation.  However, after considering the evidence as a whole, 
the Board is unable to find that the Veteran's assertions 
regarding a continuity of symptoms are credible. 

Significantly, the Veteran failed to include either disability 
when he filed an unrelated claim for VA benefits in June 2005.  
This strongly suggests that although he was aware that he had 
hearing loss and tinnitus at the time of the June 2005 claim (as 
evidenced by Dr. Little October 2004 report), he did not believe 
it was related to his service.  Otherwise, he would have included 
the two disorders in his June 2005 claim.  It is also highly 
significant that when he was seen by Dr. Little in October 2004, 
he apparently related his tinnitus to shooting a gun; he did not 
give any history of tinnitus since service.  If he had been 
experiencing tinnitus and/or hearing loss since service, it is 
reasonable to expect that he would have informed Dr. Little 
during the course of seeking medical treatment.  Quite simply, 
the Veteran's current assertions regarding a continuity of 
pertinent symptoms since service are inconsistent with his 
actions.  In sum, the Board does not find the Veteran's 
assertions to be credible. 

It was only after the Veteran filed his claim for VA monetary 
benefits that he began attributing his tinnitus and hearing loss 
to service.  However, as noted above, his assertions in this 
regard are inconsistent with what he reported, or failed to 
report when he had the appropriate opportunity to do so, prior to 
filing his VA claim for hearing loss and tinnitus. 

Moreover, the lack of any post-service medical records until 
August 2006 is probative to the issue of chronic disability.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service and 
post-service medical treatment may be considered as part of the 
analysis of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board is compelled to find that the preponderance of the 
evidence weighs against the claims.  As the preponderance of the 
evidence is against these claims, the benefit-of-the-doubt 
doctrine does not apply, and the claims for service connection 
for hearing loss and tinnitus must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied as to both issues.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


